Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
Spacing the guide elements along the circumferential direction of the inlet face of the radial fan in accordance with a Fibonacci sequence prevents flow detachment in the region of the cured inlet face which results in reduced noise flowing through the inlet opening to the fluid chamber in the direction of the impeller (page 4, liens 16-19 of the disclosure). Therefore, such a spacing is not a design choice. Further, having the curved inlet surface, in the cross section, has the form of a logarithmic spiral, in particular, a Fibonacci spiral having at least two different radii helps improving fan efficiency and reduce operating noise (page 18, lines 8-15 of the disclosure).

Contact Information

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Sosnowski, can be reached at (571) 270-7944. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 




								   

/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745